FERGUSON, Circuit Judge,
concurring in part and dissenting in part.
I concur in the opinion with the exception of that part which discusses whether or not *388the Plan was an indispensable party. I dissent from that part.
The majority rejects the defendants’ argument that the Plan was an indispensable party. They base this decision on the grounds that the Plan was de facto a party since it (1) was clearly identified in the body of the complaint, (2) the administrator and trustees of the Plan were named as individuals and served as parties, and (3) a judgment was entered against the Plan.
The majority is in error.
The Plan of course is identified with precision in the body of the complaint because it is the focal point of the dispute. Nowhere in the complaint, however, is it even hinted that the Plan is a party which must appear and defend itself. This is not true in any of the cases cited by the majority.
In Rice v. Hamilton Air Force Base Commissary, 720 F.2d 1082 (9th Cir.1983), the caption of the complaint mistakenly named “Hamilton Air Force Base Commissary” as defendant whereas the proper party should have been the Secretary of the Navy. This court held that the Secretary was sufficiently identified in papers filed in court. We held “a party may be properly in a case if the allegations in the body of the complaint make it plain that the party is intended as a defendant.” Id. at 1085 (emphasis added). Hoffman v. Halden, 268 F.2d 280 (9th Cir.1959), and Greenwood v. Ross, 778 F.2d 448 (8th Cir.1985), are similar. In Hoffman, the defendant’s accountants, although not named in the caption, were clearly set forth in the body of the complaint as defendants from whom relief was sought. Greenwood is the same. The law in Rice, Hoffman and Greenwood thus cannot be applied to the instant case because nowhere in Yeseta’s amended complaint is it even hinted that the Plan itself was “intended as a defendant.” The majority’s error in relying on these cases is due to its failure to understand that merely discussing the Plan in the body of the complaint is not equivalent to designating the Plan — implicitly or explicitly — as defendant.
The majority next asserts that the Plan is in the litigation because the administrator and the trustees were named as parties. However, these parties were named as defendants in their individual capacities, and not as representatives of the Plan.
Moreover, even if they were sued in their representative capacities, they would not represent the Plan because of conflicts of interest. This case involves the plunder of a profit sharing plan by the officers, directors and management of a corporation, the employees of which were the beneficiaries of the Plan. The majority contends that the plunderers can in this court represent the victim of the crime. I trust that a citation to the fallacy of that rule would be superfluous.1
Lastly, the majority states that the Plan was in the litigation because “moreover, for reasons unknown, the Plan did appear in the judgment as an individual entity against which judgment was entered.” The unknown reason can only be that the district court implicitly recognized that the Plan was a necessary party. Accord, Carter v. Montgomery Ward & Co., 76 F.R.D. 565, 566 (1976) (In ERISA action court noted that pension plan was a statutorily recognized legal entity and found it a “necessary part[y] to any effective relief” for employee seeking to recover benefits under plan). Instead of joinder, however, the Plan received a judgment against it even though it was (1) never named as a defendant in the caption of the complaint, (2) never identified as a defendant anywhere before the judgment, (3) was never served as a defendant, and (4) never had its de*389fault entered. One must wonder about such justice.
There is no one to protect the interests of the Plan except the judges of this court.2 Instead of protecting the Plan the majority gives its approval to the obvious injustice— the victim of the plunder has a judgment against it for the benefit of the culprits. It just doesn’t make sense that this court could condone such a result.
I dissent.

. Nor does Dockray v. Phelps Dodge Corp., 801 F.2d 1149 (9th Cir.1986) support the majority's opinion. I am at a loss to understand why the majority believes that Dockray grants the plunderers of a pension plan the right or duty to represent the Plan which is the victim of the plunder. In Dockray, when it was determined that a named defendant was never served, the district court deleted the unserved party from a judgment against it. Furthermore, although the Dodge Corporation’s Plan was named as a defendant, it was never served and no judgment was entered against the Plan. Nothing in Dock-ray refutes the basic notion that a party must be joined if there is to be a judgment against it.


. The majority is mistaken when it claims that the defendants protected the interests of the Plan. There is not one shred of evidence in the record that they did anything. More importantly, not even the majority can explain or understand how the Plan, which was victimized by the defendants as well as Yeseta, ended up with a judgment against it.